DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered.

Response to Amendments/Arguments
The amendment made to claim 1, the cancelation of claims 2-5, 7-8 and 15, and the withdrawal of claims 12-14, as filed on December 29, 2020, are acknowledged. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 6, it recites “wherein the cerium oxide abrasive grains are composite oxide particles with some cerium atoms in the cerium oxide abrasive grains being substituted with zirconium atoms”; however, claim 1, upon which the instant claim depends, recites “wherein the cerium oxide abrasive grains are ceria particles consisting of ceria”.  Claim 1 excludes the cerium oxide abrasive grains that are .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as obvious over Mai et al. (J. Phys. Chem. B, vol. 109, year 2005, pages 24380-24385).
	Regarding claim 1, Mai discloses cerium oxide grains (abstract), wherein the cerium oxide grains are obtained by crystal growth through hydrothermal treatment (section 1, Synthesis, page 24381), wherein the cerium oxide abrasive grains are ceria particles consisting of ceria (section 1, Results and Discussion, page 24381), wherein the shape of the cerium oxide abrasive grains is a hexahedron surrounded by squares (sample No. 7, Table 1), wherein a crystallite diameter of the cerium oxide abrasive grains is not less than 5 nm and not more than 50 nm (sample No. 7, Table 1 and Fig. 2e), wherein an average primary particle size of the cerium oxide abrasive grains is not less than 5 nm and not more than 150 nm (sample No. 7, Table 1 and Fig. 2e).  Mai is 
	Mai is silent about the cerium oxide is for use in an abrasive and wherein an amount of water production when the grains temperature is raised from 1000C to 300°C at a temperature rise rate of 5°C/minute,  measured using temperature-programmed reaction, is 8 mmol/m2
Claims 9-11 are rejected under 35 U.S.C. 103 as obvious over Mai et al. (J. Phys. Chem. B, vol. 109, year 2005, pages 24380-24385) as applied to claim 1above, in view of Carter et al.. (US20040152309).
	Regarding claim 9, Mai discloses the cerium oxide abrasive grains according to claim 1 (see the rejection to claim 1 above).  Carter discloses that ceria abrasives formed by hydrothermal processes with particle size of 140nm or less can be used in a polishing liquid composition in an aqueous medium (paragraphs 0012-0013 and 0033).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use cerium oxide grains as disclosed by Mai, which are formed by hydrothermal processes with particle size of 140nm or less (see the rejection to claim 1 above), in the polishing liquid composition of Carter, with a reasonable expectation of success.  
	Regarding claim 10, Carter discloses wherein a content of the cerium oxide abrasive grains is not less than 0.1 mass% and not more than 0.5 mass% (paragraph 0017), which falls within the range disclosed in the instant claim.
Regarding claim 11, Carter discloses wherein the polishing liquid composition is used for polishing a silicon oxide film (paragraph 0038).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713